      Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 1 of 20
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               July 02, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                 HOUSTON DIVISION

ARGONAUT INSURANCE COMPANY,                      §
                                                 §
                       Plaintiff,                §
                                                 §
VS.                                              §    CIVIL ACTION NO. H-19-2296
                                                 §
RIO MARINE, INC., et al.,                        §
                                                 §
                       Defendants.               §

                               MEMORANDUM AND OPINION

       A subcontractor’s employee injured at a shipyard sued the shipyard and another

subcontractor working at the same site.        Victor Martinez, a Performance Personnel, LLC

employee, was injured working at the John Bludworth Shipyard. Martinez sued Bludworth and

Rio Marine, another of Bludworth’s subcontractors working at the same worksite, for negligence

and gross negligence. See generally Martinez v. Rio Marine, Inc., No. 2018CCV-61604-3 (Co.

Ct. at Law No. 3, Nueces County, Tex. filed Sep. 4, 2018). This underlying case is ongoing and

currently scheduled for a jury trial starting August 3, 2020.

       This is one of two federal lawsuits by an insurer arising from that state-court lawsuit. In

the first lawsuit, Navigators Insurance Company, which issued a marine general policy to

Bludworth, sued for a declaratory judgment defining its obligations to Bludworth’s

subcontractors, Performance and Rio Marine, for the costs and liability they face in defending

Martinez’s negligence claims against them. The issues in that lawsuit are whether Master

Service Agreements between Bludworth and Rio Marine, and between Bludworth and

Performance, required Navigators to defend and indemnify either or both subcontractors under

the insurance policy Navigators issued to Bludworth.
     Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 2 of 20



          This second declaratory judgment lawsuit is by another insurance company, Argonaut,

which issued a marine general liability policy to Performance. The issue in this second lawsuit is

whether Argonaut’s policy covers liability for the costs and damages caused by an employee’s

bodily injuries if those costs and damages are assumed by Performance in an “insured contract.”

Performance contends that its Master Service Agreement with Bludworth is such a contract. A

related issue is whether a general exclusion for employee liability applies to insured contracts.

Starstone Insurance Company, Performance’s excess policy insurer, intervened on Argonaut’s

behalf.     The facts are undisputed; the issues are presented in cross-motions for summary

judgment.

          Based on the pleadings in this case, the underlying Martinez litigation, the motions and

briefs, the record, and the applicable law, Argonaut’s motion for summary judgment is granted

and Rio Marine and Bludworth’s motions for partial summary judgment are denied. Argonaut’s

policy does not cover Performance’s defense and indemnity obligations contained within the

Performance-Bludworth Master Service Agreement.

          The reasons for these rulings are explained below.

I.        Background

          The Performance-Bludworth subcontractor relationship was governed by a Master

Service Agreement. This Agreement contained the following indemnification clause:

          6.1 HOLD HARMLESS & INDEMNIFICATION: THE SUBCONTRACTOR
          [Performance] AGREES TO INDEMNIFY AND HOLD HARMLESS
          BLUDWORTH, ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
          OTHER SUBCONTRACTORS FROM AND AGAINST ALL DAMAGE,
          LIABILITY OR COST, INLCUDING ATTORNEYS’ FEES AND DEFENSE
          COSTS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE
          PERFORMANCE OF THE SERVICES BY SUBCONTRACTOR UNDER THIS
          AGREEMENT, WITHOUT LIMIT AND WITHOUT REGARD TO THE
          CAUSE OR CAUSES THEREOF, INCLUDING ILLNESS, BODILY INJURY


                                                  2
     Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 3 of 20



       OR DEATH TO ANY OFFICER, EMPLOYEE, AGENT, REPRESENTATIVE
       OR INVITEE OF SUBCONTRACTOR, ILLNESS, BODILY INJURY OR
       DEATH TO ANY THIRD PARTY OR ILLNESS, BODILY INJURY OR
       DEATH OF ANY EMPLOYEE, OFFICER OR DIRECTOR OF
       CONTRACTOR, AND ANY PROPERTY DAMAGE TO THE PROPERTY OF
       BLUDWORTH, SUBCONTRACTOR OR THIRD PARTY WHETHER SUCH
       ILLNESS, BODILY INJURY OR PROPERTY DAMAGE IS CAUSED BY THE
       SOLE, JOINT OR CONCURRENT NEGLIGENCE OF BLUDWORTH,
       EXCEPTING ONLY SUCH DAMAGE, LIABILITY OR COST ARISING OUT
       OF THE WILFUL MISCONDUCT OF BLUDWORTH.

(Docket Entry No. 23-4 at 7) (emphasis in original).

       The Performance-Bludworth Master Service Agreement required Performance to

maintain a general liability insurance policy to cover contractual liability, and an excess liability

insurance policy “specifically including” contractual liability.        (Id. at 4–5).    Under the

Agreement, Performance obtained a general marine liability insurance policy from Argonaut

Insurance Company and an excess insurance policy from Starstone Insurance Company.

       After Martinez sued in state court, Bludworth sent a demand letter to Performance and

Argonaut for its defense and indemnity under the Master Service Agreement. (Docket Entry No.

24-4). Argonaut’s policy generally excludes contractual liability undertaken by its insured, but it

does contain an exception for “insured contracts.” (Docket Entry No. 23-1 at 15). The policy

defines “insured contracts” as “[t]hat part of any other contract or agreement pertaining to the

business of the Named Insured . . . under which the Named Insured assumes tort liability of

another party to pay for Bodily Injury or Property Damage to a third person or organization” so

long as the contract does not “indemnif[y] another for the sole negligence of such other person or

organization.” (Id. at 38).

       Argonaut denied Bludworth’s coverage demand, arguing that the Performance-Bludworth

Master Service Agreement was not an “insured contract” under the policy. (Docket Entry No.




                                                 3
     Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 4 of 20



24-5). Argonaut cited an additional exclusion that denied coverage for damages “arising out of”

an employee’s bodily injuries “in the course of employment by the insured.” (Docket Entry No.

23-1 at 16). This employee exclusion applies “whether the insured may be liable as an employer

or in any other capacity; and to any obligation to share damages with or repay someone else who

must pay damages because of the injury.” (Id.). Argonaut explained that even if the Master

Service Agreement was an insured contract, coverage for the injuries to Martinez are excluded

by this additional policy provision. (Docket Entry No. 24-5 at 3).

       Because Argonaut rejected Performance’s claim for coverage based on Bludworth’s

demand, Bludworth’s Insurer, Navigators Insurance Company, has funded Bludworth’s defense

in the Martinez suit. (Docket Entry No. 24-2 at 1). Navigators filed the sister case, arguing that

the Master Service Agreement between Performance and Bludworth requires Performance to

defend Bludworth in the Martinez suit and to indemnify Bludworth for any damages it incurs in

that litigation. See generally Navigators Ins. Co. v. Rio Marine, Inc., No. 4:19–cv–00461 (S.D.

Tex. filed Feb. 11, 2019).

       After Navigators filed its declaratory judgment action in the sister case, Argonaut filed

this case, arguing that the insurance policy it issued to Performance does not cover any defense

or indemnification expenses resulting from the Martinez suit. (Docket Entry No. 1). Bludworth

and Rio Marine counterclaimed, seeking a declaratory judgment that the Argonaut policy covers

the Master Service Agreement as an insured contract and that the exclusion of coverage for an

insured’s contractually assumed liabilities does not apply. (Docket Entry Nos. 9, 10). Starstone

intervened, arguing that the policy did not apply to the defense and indemnification costs

Bludworth and Rio Marine have incurred in the Martinez suit. (Docket Entry No. 29).




                                                4
      Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 5 of 20



       After initial disclosures, Argonaut, Bludworth, and Rio Marine moved for summary

judgment. (Docket Entry Nos. 23, 24, 25). Starstone also moved for summary judgment, taking

the same position as Argonaut. (Docket Entry No. 45). In addition to the contractual arguments

outlined above, Argonaut argues that Rio Marine and Bludworth lack standing to seek coverage

directly under the Argonaut policy because they are not third-party beneficiaries to the policy

and equitable subrogation does not apply to their claims. (Docket Entry No. 30 at 17–19).

       The parties’ arguments are addressed in turn under the legal standards that apply.

II.    The Legal Standards

       A.      Summary Judgment

       “Summary judgment is appropriate only if ‘there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.’” Vann v. City of Southaven, 884

F.3d 307, 309 (5th Cir. 2018) (per curiam) (quoting Griggs v. Brewer, 841 F.3d 308, 311–12 (5th

Cir. 2016)). “A genuine dispute of material fact exists when the ‘evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Burrell v. Prudential Ins. Co.

of Am., 820 F.3d 132, 136 (5th Cir. 2016) (quoting Anderson v. Liberty Lobby, 477 U.S. 242, 248

(1986)). “The moving party ‘bears the initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of [the record] which it believes demonstrate

the absence of a genuine issue of material fact.’” Brandon v. Sage Corp., 808 F.3d 266, 269–70

(5th Cir. 2015) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

       B.      The Law That Applies

       The parties agree that Argonaut issued its policy to Performance in Texas and that Texas

law controls its interpretation. N. Am. Specialty Ins. Co. v. Debis Fin. Servs., Inc., 513 F.3d 466,




                                                 5
       Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 6 of 20



470 (5th Cir. 2007) (“Absent a specific and controlling federal rule, cases involving marine

insurance contracts are governed by state law.”).

        “Insurance policies are controlled by rules of interpretation and construction which are

applicable to contracts generally.” Richards v. State Farm Lloyds, 597 S.W.3d 492, 497 (Tex.

2020) (quoting Nat’l Union Fire Ins. Co. of Pittsburgh v. CBI Indus., Inc., 907 S.W.2d 517, 520

(Tex. 1995)). “The primary concern of a court in construing a written contract is to ascertain the

true intent of the parties as expressed in the instrument.” E. Concrete Materials, Inc. v. ACE Am.

Ins. Co., 948 F.3d 289, 300 (5th Cir. 2020) (quoting Nat’l Union Fire, 907 S.W.2d at 520).

“When terms are defined in an insurance policy, those definitions control the interpretation of the

policy.” Id. (quoting Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 219 (Tex.

2003)). “When interpreting contract language, courts must strive to give meaning to ‘every

sentence, clause, and word to avoid rendering any portion inoperative.’” One Beacon Ins. Co. v.

Crowley Marine Servs., Inc., 648 F.3d 258, 271 (5th Cir. 2011) (quoting Balandran v. Safeco

Ins. Co. of Am., 972 S.W.2d 738, 741 (Tex. 1998)).

III.    Standing

        Argonaut contends that neither Rio Marine nor Bludworth has standing to sue Argonaut

directly because they are not named insureds under the policy Argonaut issued to Performance.

Texas law generally does not allow a plaintiff to sue a defendant’s liability insurer to recover

benefits until the plaintiff’s liability has been established. Angus Chem. Co. v. IMC Fertilizer,

Inc., 939 S.W.2d 138, 138 (Tex. 1997). This “no direct action” rule protects the defendant and

its insurer against unfair prejudice or potential conflicts of interest that could arise in an action by

the injured third party. In re Essex Ins. Co., 450 S.W.3d 524, 526–27 (Tex. 2014) (per curiam)

(explaining that an action by an injured third party against an insurer could create a conflict of


                                                   6
     Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 7 of 20



interest between the insurer and its insured and require admitting evidence of liability insurance,

in violation of Texas Rule of Evidence 411). “[T]hese policy reasons for the ‘no direct action’

rule apply regardless of whether the plaintiff is seeking declaratory relief or money damages

from the insurer.” Id. at 527.

       The “no direct action” rule, however, does allow an insurer to seek a declaratory

judgment as to whether it must defend or indemnify its insured before the insured’s liability is

determined in the underlying tort action. Founders Ins. Co. v. Billy’s Bar & Grill, LLC, No.

3:18–cv–00367–M, 2019 WL 5425478, at *3 (N.D. Tex. Oct. 23, 2019); see also Tex. Ass’n of

Ctys. Cty. Gov’t Risk Mgmt. Pool v. Matagorda Cty., 52 S.W.3d 128, 135 (Tex. 2000) (an insurer

may seek resolution of a coverage dispute in a declaratory judgment action). Argonaut, the

insurer, initially sued Bludworth and Rio Marine, the third-party defendants.            Argonaut’s

argument that Bludworth and Rio Marine’s counterclaims violate the “no direct action” rule is

unpersuasive. See In re Essex, 450 S.W. 3d at 527 (the “no direct action” rule does not apply

when it is the insurer that initiates the declaratory judgment action).

       Both Rio Marine and Bludworth argue that as third-party beneficiaries under the

Argonaut policy, they are entitled to a defense and indemnification from Argonaut. In response,

Argonaut argues that the policy it issued Performance contains no language indicating that

Performance and Argonaut entered into the insurance contract for the benefit of Rio Marine or

Bludworth.

       “A person seeking to establish third-party-beneficiary status must demonstrate that the

contracting parties ‘intended to secure a benefit to that third party’ and ‘entered into the contract

directly for the third party’s benefit.’” First Bank v. Brumitt, 519 S.W.3d 95, 102 (Tex. 2017)

(quoting Stine v. Stewart, 80 S.W.3d 586, 589 (Tex. 2002)). “Importantly, the fact that a person


                                                  7
     Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 8 of 20



is directly affected by the parties’ conduct, or that he may have a substantial interest in a

contract’s enforcement does not make him a third-party beneficiary.” Sharyland Water Supply

Corp. v. City of Alton, 354 S.W.3d 407, 421 (Tex. 2011) (quoting Fleetwood Enters. Inc. v.

Gaskamp, 280 F.3d 1069, 1075 (5th Cir. 2002)) (internal quotations omitted). “The intent to

confer a direct benefit upon a third party ‘must be clearly and fully spelled out or enforcement by

the third party must be denied.’” S. Tex. Water Auth. v. Lomas, 223 S.W.3d 304, 306 (Tex.

2007) (quoting MCI Telecomms. Corp. v. Tex. Utils. Elec. Co., 995 S.W.2d 647, 652 (Tex.

1999)). A third party must qualify as either a donee or creditor beneficiary. Id. A donee

beneficiary will receive the performance promised in the contract as a pure donation; a creditor

beneficiary will receive performance because of “a legally enforceable commitment owed by the

promisee.” Id.; MCI Telecomms., 995 S.W.2d at 651.

       Bludworth and Rio Marine argue that they are creditor beneficiaries of the Argonaut

policy issued to Performance because the policy covers an insured’s contractual obligation to

defend or indemnify a third-party. The Performance-Bludworth Master Service Agreement

requires Performance to defend and hold harmless Bludworth and its subcontractors for any

claim arising out of Performance’s services. (Docket Entry No. 23-4 at 7). While Argonaut

disputes whether this provision qualifies as an “insured contract” under its policy, the presence

of the insured contract exception within the policy shows Argonaut’s intent to provide defense

and indemnity to some contractual indemnitees. (Docket Entry No. 23-1 at 15).

       This provision demonstrates that Bludworth and Rio Marine would be creditor

beneficiaries of the Argonaut policy, assuming that the Performance-Bludworth Master Service

Agreement is an “insured contract.”      Neither the indemnification clause nor the provision

covering insured contracts is ambiguous. Both envision circumstances in which Argonuat would


                                                8
     Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 9 of 20



have a legally enforceable commitment to defend or indemnify Performance’s contractual

indemnitees. See Cashman Equip. Corp. v. Rozel Operating Co., 854 F. Supp. 2d 406, 414

(M.D. La. 2012) (finding that a third-party beneficiary relationship existed between a contractual

indemnitee and an insurance company under Texas law).            Assuming that Rio Marine and

Bludworth’s claims are covered by the policy, Argonaut’s obligations are to defend Rio Marine

and Bludworth in the Martinez suit and indemnify them up to the Performance policy limit for

any resulting damages. Rio Marine and Bludworth are creditor beneficiaries of the Argonaut

policy.

          Rio Marine and Bludworth argue in the alternative that they have standing to bring their

counterclaim for a declaratory judgment against Argonaut under equitable subrogation. “The

doctrine of equitable subrogation allows a party who would otherwise lack standing to step into

the shoes of and pursue the claims belonging to a party with standing.” Frymire Eng’g Co. ex

rel. Liberty Mut. Ins. Co. v. Jomar Int’l, Ltd., 259 S.W.3d 140, 142 (Tex. 2008). Texas courts

liberally construe the subrogation doctrine.      Halliburton Energy Servs., Inc. v. Ironshore

Specialty Ins. Co., 921 F.3d 522, 532 (5th Cir. 2019). “[E]quitable (or legal) subrogation does

not depend on contract but arises in every instance in which one person, not acting voluntarily,

has paid a debt for which another was primarily liable and which in equity should have been paid

by the latter.” Mid-Continent Ins. Co. v. Liberty Mut. Ins. Co., 236 S.W.3d 765, 774 (Tex.

2007). “Thus, a party seeking equitable subrogation must show it involuntarily paid a debt

primarily owed by another in a situation that favors equitable relief.” Frymire Eng’g, 259

S.W.3d at 142.

          No party disputes that Rio Marine and Bludworth have paid their own defense costs in

the Martinez suit. If the Master Service Agreement indemnity clause is covered under the


                                                 9
    Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 10 of 20



Argonaut policy, then the defense costs Rio Marine and Bludworth have already paid would be

third-party debts that Argonaut would owe to Bludworth and Rio Marine.

       Bludworth and Rio Marine involuntarily paid their defense costs after Bludworth sent

Performance a letter demanding that it or its insurer cover Bludworth’s defense costs in the

Martinez suit. (Docket Entry No. 24-4 at 1). Payments are considered involuntary for the

purpose of equitable subrogation when the payor makes them under a legal obligation or to

preserve rights or property. Frymire Eng’g, 259 S.W.3d at 145. After Argonaut rejected

Bludworth’s claim, Bludworth had to pay its own defense costs in the Martinez suit or risk a

default judgment. Bludworth and Rio Marine are necessarily funding their own defense because

Argonaut denied coverage.

       Argonaut counters that even if the policy covers Rio Marine’s and Bludworth’s

involuntarily paid defense costs, a third-party claim against an insurer is not consistent with the

purpose of equitable subrogation. Equitable subrogation is broadly interpreted in Texas and can

be used for insurance disputes between third parties and insurance companies. The Texas

Supreme Court has, for example, allowed an excess insurer to pursue negligence claims against a

primary insurer and legal malpractice claims against a defending law firm after the excess insurer

settled the underlying lawsuit. Keck, Mahin & Cate v. Nat’l Union Fire Ins. Co. of Pittsburgh,

20 S.W.3d 692, 695–96 (Tex. 2000). Even though the insured did not intend to pursue the tort

claims against the primary insurer, the excess insurer’s claims could proceed under the doctrine

of equitable subrogation. Id. at 696; see also Kenyon Int’l Emergency Servs., Inc. v. Starr Indem.

& Liab. Co., No. 01-17-00386-CV, 2018 WL 6241461, at *7 (Tex. App.—Houston [1st Dist.]

Nov. 29, 2018, pet. denied) (mem. op.) (allowing a claim for equitable subrogation made by a

third party against an insurer to proceed).


                                                10
      Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 11 of 20



        Rio Marine and Bludworth similarly assert claims against a third-party insurer that they

allege breached its duty to pay their defense costs. Assuming Bludworth and Rio Marine’s

interpretation of the Performance-Bludworth Master Service Agreement is correct, equitable

subrogation permits Budworth to step into the shoes of Performance and demand that Argonaut

pay the defense costs. See Keck, 20 S.W.3d at 696.

        Both Rio Marine and Bludworth have standing to pursue their counterclaims against

Argonaut either as third-party beneficiaries or under the doctrine of equitable subrogation.

IV.     Interpretation of the Argonaut Policy

        Argonaut denied the claims for a defense and indemnity that Rio Marine and Bludworth

made under the policy Argonaut issued to Performance.          Argonaut based its denial on its

arguments that the Performance-Bludworth Master Service Agreement is not an “insured

contract,” and, even if it was, its employee exemption precludes coverage. Rio Marine and

Bludworth respond that the policy does cover their claims or is at least ambiguous on coverage.

        If an insurance policy is reasonably subject to more than one interpretation, it is

ambiguous, and it must be interpreted in favor of coverage. Nat. Cas. Ins. Co. v. W. World Ins.

Co., 669 F.3d 608, 613 (5th Cir. 2012); Gilbert Tex. Const., L.P. v. Underwriters at Lloyd’s

London, 327 S.W.3d 118, 133 (Tex. 2010). The Argonaut policy is not ambiguous. Under the

policy, the Performance-Bludworth Master Service Agreement is an “insured contract,” but the

broad employee liability exclusion applies to preclude coverage. The policy does not cover the

claims for a defense and indemnity for costs and damages Rio Marine and Bludworth incur as a

result of the Martinez suit.




                                                11
    Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 12 of 20



       A.      The Performance-Bludworth Master Service Agreement as an Insured
               Contract

       The Performance-Bludworth Master Service Agreement required Performance to pay

Bludworth’s costs for defending itself against Martinez’s claims in the underlying case, and to

indemnify Bludworth for damages it incurs, because Martinez’s claims arise from Performance’s

work under the subcontract.       (Docket Entry No. 23-4 at 7).        This obligation extends to

Bludworth’s subcontractors, including Rio Marine, and applies even if the injuries resulted from

Bludworth’s or Rio Marine’s negligence. (Id.). The language clearly expresses the intent to

cover negligence. The provision is bolded and in all caps, setting it off from the main body of

the Master Service Agreement. (Id.). The provision is enforceable under Texas law. See XL

Specialty Ins. Co. v. Kiewit Offshore Servs., Ltd., 513 F.3d 146, 149 (5th Cir. 2008) (“contracting

parties seeking to indemnify one party from the consequences of its own negligence must

express that intent in specific terms, within the four corners of the document”) (internal

quotations omitted); Yumilicious Franchise, L.L.C. v. Barrie, 819 F.3d 170, 179 (5th Cir. 2016)

(clauses in boldface and all caps are conspicuous under Texas law); see also TEX. BUS. & COMM.

CODE § 1.201(b)(10) (defining “conspicuous” as “language in the body of a record or display in

larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text

of the same size”).

       The Argonaut policy contains a provision excluding coverage for “bodily injury or

property damage for which the insured is obligated to pay damages by reason of the assumption

of liability in a contract or agreement.” (Docket Entry No. 23-1 at 15). But this contractual

exclusion does not apply to “insured contracts, provided that the bodily injury or property

damage occurs subsequent to the execution of the contract or agreement.” (Id.). For the purpose




                                                 12
    Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 13 of 20



of this exception, “insured contract” means “that part of any other contract or agreement

pertaining to the business of the named insured . . . under which the named insured assumes the

tort liability of another party to pay for bodily injury or property damage to a third person or

organization,” as long as that contract does not “indemnif[y] another for the sole negligence of

such other person or organization.” (Id. at 38).

       The indemnity provision in the Performance-Bludworth Master Service Agreement

makes it an “insured contract” under the insurance policy Argonaut issued to Bludworth. The

Master Service Agreement requires Performance to indemnify Bludworth and its subcontractors

for tortious claims “in any way connected” to Performance’s duties under the Master Service

Agreement. (Docket Entry No. 23-4 at 7). Performance employed Martinez and assigned him to

work at the Bludworth shipyard, where, he alleges, his injuries occurred due to the negligence of

Bludworth and Rio Marine, another Bludworth subcontractor. (Docket Entry 23-2 at 5–6).

Martinez’s injures occurred in July 2018, after the Master Service Agreement became effective

in January of 2017. (Id. at 3; Docket Entry No. 23-4 at 2).         Because the Master Service

Agreement requires Performance to incur the tort liabilities of another party, and the tort

liabilities in question occurred after both Performance and Bludworth signed the Agreement, the

indemnification clause is a valid, enforceable insured contract and is excepted from the

contractual liability exclusion under the clear language of the Argonaut policy.

       Argonaut briefly argues that the indemnification provision is not an insured contract

because it could lead to indemnifying Bludworth for its sole negligence. Under Texas law,

however, an insurance company must defend a suit if the complaint potentially includes a

covered claim. Cf. Lyda Swinerton Builders, Inc. v. Okla. Sur. Co., 903 F.3d 435, 446 (5th Cir.

2018) (“Where the complaint does not state facts sufficient to clearly bring the case within or


                                                   13
    Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 14 of 20



without coverage, the general rule is that the insurer is obligated to defend if there is, potentially,

a case under the complaint within the coverage of the policy.”) (quoting Nat’l Union Fire Ins.

Co. of Pittsburgh v. Merchs. Fast Motor Lines, Inc., 939 S.W.2d 139, 141 (Tex. 1997)).

Performance, and, by extension, Argonaut, cannot avoid their duty to pay defense costs in the

underlying lawsuit because the claims might eventually be proven outside the policy’s coverage.

See Evanston Ins. Co. v. Legacy of Life, Inc., 370 S.W.3d 377, 380 (Tex. 2012) (“As to the

complaint, if it includes even one covered claim, the insurer must defend the entire suit.”).

Martinez’s allegations against Bludworth and Rio Marine are not allegations that only one

party’s negligence caused his injuries, but rather that the negligence of the subcontractors

contributed to and caused his accident and injuries. (Docket Entry No. 23-2 at 5–6). Because

the underlying complaint does not allege that Bludworth’s or Rio Marine’s sole negligence

caused the injuries, this limiting clause within the policy definition of insured contracts does not

apply.

         B.    The Employee Exception

         The analysis does not end there. While the contractual exclusion does not apply to

Martinez’s claims against Rio Marine and Bludworth, claims can be subject to multiple

exclusions. Liberty Surplus Ins. Corp. v. Allied Waste Sys., Inc., 758 F. Supp. 2d 414, 423 (S.D.

Tex. 2010) (“The absence of an exclusion from coverage—or, more precisely, the presence of an

exception to an exclusion from coverage—does not equate to coverage.”).

         Argonaut argues that even if the Master Service Agreement is an “insured contract”

under the policy, Rio Marine’s and Bludworth’s coverage demands are precluded by other policy

exclusions. Argonaut focuses on the employee exclusion, pointing out that because the Martinez

suit involves a Performance employee, coverage is excluded. Rio Marine and Bludworth argue


                                                  14
    Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 15 of 20



that to read the employee exclusion so broadly would create conflicts throughout the policy and

make several clauses meaningless. Rio Marine and Bludworth instead argue that the employee

exclusion refers only to tort contribution or tort indemnity claims, and not to contractual liability

stemming from an employee’s injuries.

       The policy excludes coverage for bodily injuries of “an employee of the insured arising

out of and in the course of employment by the insured; or performing duties related to the

conduct of the insured’s business.” (Docket Entry No. 23-1 at 16). The exclusion applies

whether or not “the insured may be liable as an employer or in any other capacity; and to any

obligation to share damages with or repay someone else who must pay damages because of the

injury.” (Id.). An employee exclusion often provides an exception for insured contracts. See,

e.g., Cincinnati Ins. Co. v. Richfield Corp., 395 F. Supp. 3d 894, 906 (E.D. Mich. 2019);

Evanston Ins. Co. v. Bounds, No. 9:16-cv-204, 2017 WL 10155126, at *5 (E.D. Tex. 2017);

Materials Evaluation & Tech. Corp. v. Mid-Continent Cas. Co., 519 F. App’x 228, 229 (5th Cir.

2013) (per curiam); but see Simco Enters., Ltd. v. James River Ins. Co., 566 F. Supp. 2d 555, 566

(E.D. Tex. 2008) (the policy contained a clause clarifying that the employer’s liability exclusion

applied to “insured contracts”). The Argonaut policy omits this exception, but, unlike the

insurance policy in Simco, the Argonaut policy is silent as to whether the exclusion applies to

claims covered by an “insured contract.”

       Argonaut argues that the exclusion applies to “any obligation to share damages” because

of bodily injury to a subcontractor’s employee on Bludworth’s worksite, including any

obligation created in an “insured contract.” Cf. United States v. Gonzalez, 520 U.S. 1, 5 (1997)

(“Read naturally, the word ‘any’ has an expansive meaning, that is, ‘one or some

indiscriminately of whatever kind.’”). The expansive meaning of the word “any,” in conjunction


                                                 15
    Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 16 of 20



with the absence of an exception for insured contracts, seems to indicate that the employee

exclusion applies to claims stemming from an employee’s bodily injuries. If the parties intended

to except claims arising from an “insured contract” from the exclusion, the standard insured-

contract exception would have been included in the policy. Its absence here indicates that the

exclusion should apply to Bludworth’s and Rio Marine’s claims.

       Bludworth and Rio Marine explain the absence of an exception for “insured contracts” as

a reason to limit the exclusion to tort contribution or tort indemnity claims. Bludworth and Rio

Marine point out that the leased-worker-exclusion endorsement excludes “any sum(s) for which

the insured is or may become liable to pay including costs of defense, with respect to legal and/or

contractual liability for Bodily Injury . . . to any Leased Worker.” (Docket Entry No. 23-1 at 52).

They argue that Argonaut knew how to specifically exclude contractual damages for bodily

injury claims and that the absence of an exclusion endorsement within the employee exclusion

must be seen as intentional.

       Regardless of the presence of more specific clauses elsewhere in the policy, the employee

exclusion rejects “any obligation” to repay another and applies to Performance’s employee

liability “in any capacity.”   (Id. at 16).   This result is consistent with how other courts

interpreting the same or similar employee exclusions have ruled. See, e.g., Kirby v. Ashford, 208

So. 3d 932, 939 (La. Ct. App. 2016) (“[T]he unambiguous language of the exclusion provides

that it applies to ‘any obligation to share damages with or repay someone else who must pay

damages’ in connection with an employee’s injuries.”); Burrows v. Exec. Prop. Mgmt. Co., 137

So. 3d 698, 703–04 (La. Ct. App. 2014) (same); Westchester Fire Ins. Co. v. Am. General Fire &

Cas. Co., 790 S.W.2d 816, 818 (Tex. App.—Austin 1990, no writ) (“In context and in the

language employed, the exclusion was plainly intended to exclude any obligation on [the


                                                16
    Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 17 of 20



insurer’s] part to pay any liability incurred by [the insured] by reason of bodily injury sustained

by an employee, whether that liability was direct . . . or indirect (as in the case of a secondarily-

liable party who becomes entitled to indemnity by discharging an obligation for which [the

insured] is primarily liable).”) (emphasis in original); see also Nautilus Ins. Co. v. Zamora, 114

F.3d 536, 538–39 (5th Cir. 1997) (“[I]n an uninterrupted line of cases, Texas courts (including

the Texas Supreme Court) have consistently interpreted policy language identical to that in this

case and come to the conclusion that the language unambiguously excludes from coverage

injuries occurring while the employee is performing work-related duties.”).

       The difference between the phrase “obligation to share or repay damages” in the

employee exclusion, and the more specific language “assumption of liability in a contract” in the

contractual exclusion, does not mean that the first cannot encompass the second. (Docket Entry

No. 23-1 at 15–16). The contractual exclusion is more specific and applies only to contractual

liability. The employee exclusion applies more broadly, as indicated by the use of the word

“any” to reiterate the broad nature of the exclusion. Even if the phrases “any obligation to share

or repay damages” encompasses contract damages, more precise language may be used

elsewhere in the policy to exclude only contractual damages. (Id.). Defense and indemnity

liabilities assumed within a contract are an “obligation to share or repay damages” and are

excluded under the plain language of the employee exclusion. (Id.).

       Bludworth and Rio Marine argue that this broad reading of the employee exclusion

creates a number of conflicts throughout the contract. None of these alleged conflicts overcomes

the plain meaning of the exclusion itself.

       Bludworth and Rio Marine first argue that Argonaut’s interpretation would never afford

Performance coverage for insured contract obligations, citing a case that also dealt with an


                                                 17
      Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 18 of 20



employee exclusion that was silent on whether insured contracts were excepted. See Hardy v.

Ducote, Nos. 02-1520-A, 04-0789-A, 2007 WL 1378511, at *4 (W.D. La. May 4, 2007) (“If we

were to apply the employee exclusion over and against contractual indemnity coverage, this

would effectively negate the precise coverage provided by the contractual indemnity

provision.”).   The language of the indemnity provision undermines this argument.            The

indemnity provision requires Performance, and, by extension, Argonaut, to indemnify Bludworth

and its subcontractors for bodily injury claims made by “any officer, employee, agent,

representative, or invitee” of Performance; bodily injury claims made by “any third party”; and

“any property damage” to Bludworth, Performance, or a third party. (Docket Entry No. 23-4 at

7).    While the employee exclusion does prohibit a small subset of these claims, the

indemnification provision is broader and does not make the insured contract exception

meaningless.

        Rio Marine and Bludworth then point to the policy’s cross-liability-exclusion

endorsement to argue that this endorsement would be meaningless if the employee exclusion

broadly applies. The cross-liability endorsement reads:

        It is hereby agreed that this policy shall not apply to any liability of one Named
        Insured for Bodily Injury or Personal and Advertising Injury to an Employee of
        another Named Insured, nor shall it apply to Property Damage to real or personal
        property of another Named Insured. All other terms and conditions remain
        unchanged.

(Docket Entry No. 23-1 at 50).

        Contrary to Bludworth’s and Rio Marine’s contention, this endorsement does not lose its

meaning if coverage for bodily injuries to Performance’s employees is excluded from the policy.

For example, if Performance formed a subsidiary company that was another named insured

under the policy, and one of this subsidiary’s employees attempted to sue Performance for


                                               18
    Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 19 of 20



injuries sustained at work, the policy would provide coverage without the cross-liability

exclusion. This endorsement is necessary to prevent potentially collusive claims of one named

insured against another named insured.

       Bludworth and Rio Marine also contend that the subcontractor-certificate-warranty

endorsement is made meaningless by a broad reading of the employee exclusion.                  This

endorsement requires any subcontractor of Performance to obtain a comprehensive general

liability insurance policy that includes “anyone whom [Performance] is required by written

contract to name as an additional insured” as an additional insured on the subcontractor’s policy.

(Id. at 58). Bludworth and Rio Marine argue that this would require Performance to “piggy-back

itself” onto its subcontractor’s policy to provide coverage for its own contractual indemnities.

       Whether or not the policy requires this result is irrelevant to whether the employee

exclusion applies to an “insured contract.”       While the hypothetical situation described by

Bludworth and Rio Marine may lead to an unusual result, it has limited application in

determining the parties’ intent as to whether the employee exclusion applies to “insured

contracts.” The subcontractor-certificate-warranty endorsement is not made meaningless by

Argonaut’s interpretation of the policy and does not create an internal conflict.

       Finally, Bludworth and Rio Marine argue that the leased-worker-exclusion endorsement

is made meaningless by Argonaut’s interpretation. This endorsement states that the policy:

“specifically excludes any sum(s) for which the insured is or may become liable to pay including

costs of defense, with respect to legal and/or contractual liability for Bodily Injury and/or

Personal and Advertising Injury to any Leased Worker. All other terms and conditions remain

unchanged.” (Docket Entry No. 23-1 at 52). Because the policy defines “employee” to include




                                                19
     Case 4:19-cv-02296 Document 53 Filed on 07/02/20 in TXSD Page 20 of 20



“leased workers,” Bludworth and Rio Marine contend that the endorsement is meaningless if the

employee exclusion already eliminates all liability to employees. (Id. at 37).

        The employee exclusion is not as broad as Bludworth and Rio Marine contend. The

employee exclusion applies only to bodily injuries that employees suffer on the worksite or while

accomplishing duties related to Performance’s business; the leased worker exclusion

endorsement also applies to personal and advertising injuries incurred by the leased worker.

This broader exclusion for leased workers makes sense. Argonaut would likely provide less

coverage for employees of other companies that it has not directly insured than it would provide

for the employees of its named insured.

        The employee exclusion does not allow the coverage that Bludworth and Rio Marine

seek.

V.      Conclusion

        A close reading of the policy and its exclusions and exceptions demonstrates that the

employee liability exclusion applies to Bludworth’s and Rio Marine’s claims because of the

broad wording of the exclusion and the absence of an exception for insured contracts. Applying

this exclusion allows each policy section to retain separate meaning. Argonaut’s motion for

summary judgment is granted.       (Docket Entry No. 23).       Starstone’s motion for summary

judgment is moot.     (Docket Entry No. 45).         The cross-motions filed by Rio Marine and

Bludworth are denied. (Docket Entry Nos. 24, 25).

               SIGNED on July 2, 2020, at Houston, Texas.


                                             _______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                                20
